Case 1:20-cr-00056-DDD Document 4 Filed 03/03/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00056-DDD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. ERIC BRANDT,

      Defendant.



       GOVERNMENT'S MOTION TO UNRESTRICT INDICTMENT AND CASE


      The United States of America, by and through Julia Martinez, Assistant United

States Attorney, hereby respectfully moves the Court, to unrestrict the Indictment and

the underlying case.

      In support of the request, the Government states as follows:

      1. On February 20, 2020, an Indictment was returned against the Defendant in

          the above-captioned case. By operation of local rule D.C.Colo.LCrR

          47.1(f)(2)(c) and (g)(1), the Indictment [#1] and related arrest warrant were

          restricted to Level 3. The entire case also remains restricted. Such

          restriction generally serves the purpose of preventing defendants from fleeing

          from law enforcement and thus thwarting arrest.

      2. The defendant is currently in state custody in Colorado and has a number of

          pending state criminal cases. A federal detainer has been lodged, and the
                                          1
Case 1:20-cr-00056-DDD Document 4 Filed 03/03/20 USDC Colorado Page 2 of 3




          government will secure the Defendant’s presence in federal court on the

          charges in this case at an appropriate time, while making every effort to not

          disrupt prior pending cases.

      3. Accordingly, there is no need or justification for this matter to remain

          restricted.



      WHEREFORE, the Government respectfully requests that the Indictment and the

entire case be unrestricted.

             Respectfully submitted this 3rd day of March, 2020.




                                                JASON R. DUNN
                                                United States Attorney

                                                By: s/Julia Martinez
                                                Julia Martinez
                                                Assistant United States Attorney
                                                1801 California Street, #1600
                                                Denver, Colorado 80202
                                                Phone: 303-454-0100
                                                Fax: 303-454-0401
                                                E-mail: Julia.Martinez@usdoj.gov
                                                Attorney for the United States




                                            2
Case 1:20-cr-00056-DDD Document 4 Filed 03/03/20 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

  I hereby certify that on this 3rd day of March, 2020, I electronically filed the foregoing
   GOVERNMENT'S MOTION TO UNRESTRICT INDICTMENT AND CASE with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to
                                     all counsel of record.




                                                 s/ Portia Peter__________
                                                 Portia Peter
                                                 Legal Assistant
                                                 United States Attorney’s Office
                                                 1801 California Street, Suite 1600
                                                 Denver, CO 80202




                                             3
